Citation Nr: 1120689	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected paralysis of the right diaphragm, status post rib resection of the right first rib, and thrombosis, right subclavian vein, status post stent placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from November 2002 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for paralysis of the right diaphragm, status post rib resection of the right first rib, and thrombosis, right subclavian vein, status post stent placement.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

Initially, the Board notes that the last treatment record available is a private note from April 2007.  The Veteran has stated that he is on Coumadin therapy, which the medical evidence confirms, and that he still has a clot in his right arm that continues to through pulmonary emboli, which the medical evidence does not confirm.  Based upon the Veteran's reports and the medical evidence, the Board believes that there is most likely medical treatment records relating to the Veteran's service-connected thromboses, right subclavian vein, status post stent placement, that have not been associated with the file that are relevant to the Veteran's claim.  It is very important that a full picture of the Veteran's treatment be available in order to determine the appropriate evaluation of this service-connected disability.  Thus, on remand, the Veteran should be asked to identify any medical treatment he has received for this service-connected disability and to provide those treatment records himself or provide VA with a release to obtain them for him.

In addition, the Veteran testified at the Travel Board hearing in February 2011 that he has respiratory problems including difficulty breathing and getting frequently winded (i.e., having shortness of breath) as a result of the paralysis of his right diaphragm.  He further testified that this condition had worsened since his last VA examination, which was in June 2010.  

He also testified that his right arm will get swollen and numb and he has to elevate it to feel better because of the blot clot in it.  At the last VA examination in June 2010, the examiner did not note the Veteran's report of any symptoms relating to the right arm and did not find anything on exam.  Thus, the Board finds the Veteran's testimony to be an indication that his service-connected thromboses of the right subclavian vein has worsened.

The duty to assist includes providing the veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, the Board finds that remand of the Veteran's claim for an increase disability rating is warranted in order to obtain new examinations to determine the current severity of his service-connected paralysis of the right diaphragm, status post rib resection of the right first rib, and thromboses, right subclavian vein, status post stent placement, given his report of a worsening of his symptoms related thereto.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, it is noted that, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately unless the conditions constitute the same disability or the same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2006) (the evaluation of the same disability under various diagnoses is to be avoided).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  The appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  Moreover, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Finally, the Court has held that increased rating claims must also be analyzed under all applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board notes that the Veteran's service-connected actually consists of two components.  The first component is paralysis of the diaphragm, status post rib resection of the right first rib.  The second component is thrombosis, right subclavian vein, status post stent placement.  Thus, each component of the Veteran's service-connected disability should be evaluated under the Diagnostic Codes applicable thereto.  Furthermore, other Diagnostic Codes that may provide a more favorable rating should be considered   For example, the Veteran's thromboses of the right subclavian vein could be separately evaluated under Diagnostic Code 7121 for post-phlebitic syndrome in addition to the 10 percent he has already received for paralysis of the right diaphragm under Diagnostic Code 6840.  Alternatively, should the evidence show the Veteran does have recurrent pulmonary emboli as he has stated, evaluation by analogy to pulmonary vascular disease (Diagnostic Code 6817) may be warranted for the Veteran's entire service-connected disability (the Board notes that separate ratings under Diagnostic Codes 6817 and 6840 are not permitted under the rating schedule).  On remand, such matters should be considered when readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical care providers who have treated him since April 2007 for his thromboses of the right subclavian vein, including any treatment for pulmonary emboli and Coumadin therapy.  The Veteran should be advised that for any non-VA providers he should complete a release form authorizing VA to obtain the treatment records for each private physician.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  After obtaining all identified and available additional evidence, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Respiratory Exam  - The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology of the Veteran's service-connected paralysis of the right diaphragm, including loss of function in daily activities such as work and physical activity.  The examiner should conduct pulmonary function tests (PFTs).  After conducting the PFTs and examining the Veteran, the examiner should comment on the Veteran's level of pulmonary functioning, including whether the PFTs are adequate for evaluating the current severity of the Veteran's paralysis of the right diaphragm.  

Arteries and Veins Exam - The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology of the Veteran's service-connected thromboses of the right subclavian vein, status post stent placement, including loss of function in daily activities such as work and physical activity.  

All necessary and appropriate testing and studies should be conducted to evaluate the Veteran's service-connected disability and diagnose all residuals related thereto.  Thereafter, the examiner should render a diagnosis of all residuals of the Veteran's service-connected thromboses of the right subclavian vein to include whether he currently has a thrombus of the right subclavian vein.  The examiner should also state whether there is evidence of the Veteran having recurrent pulmonary emboli and/or signs and symptoms of post-phlebitic syndrome of the right upper extremity.  The examiner should take into account that previous medical treatment notes indicating the Veteran has protein-C resistance and has been placed on Coumadin therapy essentially for life.  

Finally, the examiner should render an opinion as to the likely etiology of the Veteran's complaints of shortness of breath, i.e., whether it is pulmonary, vascular or of other etiology.  

A complete rationale should be given for all conclusions and opinions expressed in a legible report.  

3.  Thereafter, the Veteran's claim should be readjudicated, including consideration of separate disability ratings for each aspect of his service-connected disability (e.g., a separate disability rating under Diagnostic Code 7121 for post-phlebitic syndrome for residuals of thromboses of the right subclavian vein) or consideration of a single rating that encompasses the Veteran's total disability (e.g., by analogy to pulmonary vascular disease under Diagnostic Code 6817).    If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


